Citation Nr: 1742705	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  14-02 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bleeding in ear.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

3.  Entitlement to service connection for blood clots.

4.  Entitlement to service connection for stroke.

5.  Entitlement to service connection for memory loss.

6.  Entitlement to an effective date prior to February 10, 2012, for the award of service connection for tinnitus.

7.  Entitlement to an effective date prior to February 10, 2012, for the award of service connection for bilateral hearing loss.

8.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.
REPRESENTATION

Veteran represented by:	Carol B. King, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1970 to April 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  [Thereafter, a December 2013 rating decision granted a 10 percent rating for the Veteran's bilateral hearing loss disability, effective February 10, 2012 (based on a finding of clear and unmistakable error in the June 2012 rating decision with regard to the original 0 percent rating assigned for bilateral hearing loss).  Because this award did not represent a total grant of benefits sought on appeal, the claim for an increased rating for bilateral hearing loss remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).]

In April 2017, a videoconference hearing was held before the undersigned Veterans Law Judge, and a transcript of the hearing is associated with the record.

The issues of entitlement to service connection for bleeding in ear, for COPD, for blood clots, for stroke, and for memory loss, as well as the issue of entitlement to a higher initial rating for bilateral hearing loss, are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  On December 8, 2009, the Veteran filed original claims for service connection for tinnitus and for bilateral hearing loss.  A June 2010 rating decision denied service connection for tinnitus and for bilateral hearing loss.  The Veteran did not appeal the June 2010 rating decision or submit any new and material evidence within one year of receiving notice of such decision, and it became final.

2.  On February 10, 2012, the Veteran filed a petition to reopen the claims of service connection for tinnitus and for bilateral hearing loss.  A June 2012 rating decision granted service connection for: (1) tinnitus at a 10 percent rating, effective February 10, 2012 (the date of the reopened claim); and (2) bilateral hearing loss at a 0 percent rating, effective February 10, 2012 (the date of the reopened claim).  [Thereafter, a December 2013 rating decision granted a 10 percent rating for the Veteran's bilateral hearing loss disability, effective February 10, 2012 (based on a finding of clear and unmistakable error in the June 2012 rating decision solely with regard to the original 0 percent rating assigned for bilateral hearing loss).]


CONCLUSIONS OF LAW

1.  An effective date prior to February 10, 2012 for the award of service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2016).

2.  An effective date prior to February 10, 2012 for the award of service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims for earlier effective dates.

VA's duty to notify was satisfied by a letter in December 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's pertinent treatment records have been obtained.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matters of entitlement to an earlier effective date for the awards of service connection for tinnitus and for bilateral hearing loss, and that no further development of the evidentiary record in these matters is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Unless specifically provided otherwise, the effective date of an award based on a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation states that the effective date of an evaluation and an award of compensation based on a reopened claim will be the "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(r).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

On December 8, 2009, the Veteran filed original claims for service connection for tinnitus and for bilateral hearing loss.  A June 2010 rating decision denied service connection for tinnitus and for bilateral hearing loss.  The Veteran did not appeal the June 2010 rating decision or submit any new and material evidence within one year of receiving notice of such decision, and it became final.

On February 10, 2012, the Veteran filed a petition to reopen the claims of service connection for tinnitus and for bilateral hearing loss.  A June 2012 rating decision reopened the claims and granted service connection for: (1) tinnitus at a 10 percent rating, effective February 10, 2012 (the date of the reopened claim); and (2) bilateral hearing loss at a 0 percent rating, effective February 10, 2012 (the date of the reopened claim).  [Thereafter, a December 2013 rating decision granted a 10 percent rating for the Veteran's bilateral hearing loss disability, effective February 10, 2012 (based on a finding of clear and unmistakable error in the June 2012 rating decision solely with regard to the original 0 percent rating assigned for bilateral hearing loss).]

The Veteran states that the effective date for the awards of service connection for tinnitus and for bilateral hearing loss should be December 8, 2009 (the date of his original claims for such benefits).

As outlined above, the June 2010 rating decision (which denied the Veteran's original December 8, 2009 claims for service connection for tinnitus and for bilateral hearing loss) became final when the Veteran did not appeal that rating decision or submit any new and material evidence within one year of receiving notice of that rating decision.  See 38 U.S.C.A. § 7105; see also 38 C.F.R. §§ 3.156, 3.160(d), 20.302, 20.1103.  [In addition, the Veteran has not made any allegations of clear and unmistakable error with regard to the effective dates assigned by the June 2010 rating decision.  See 38 C.F.R. § 3.105(a).]

The date of receipt of the instant claims to reopen is February 10, 2012.  There is no evidence or correspondence in the record that was received between the June 2010 rating decision and the February 10, 2012 claims to reopen which could be construed as any type of claim for service connection for tinnitus or bilateral hearing loss.  Therefore, February 10, 2012 (the date of the reopened claims) is the earliest possible (and appropriate) effective date for the awards of service connection for tinnitus and for bilateral hearing loss, in accordance with 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(r).

Accordingly, the Board finds that an effective date earlier than February 10, 2012, for the awards of service connection for tinnitus and for bilateral hearing loss, is not warranted.

The Board is grateful to the Veteran for his honorable service, and regrets that, by law, it is unable to provide a more favorable outcome with regard to these matters.


ORDER

An effective date prior to February 10, 2012, for the award of service connection for tinnitus, is denied.

An effective date prior to February 10, 2012, for the award of service connection for bilateral hearing loss, is denied.



REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA for the claims on appeal for service connection for bleeding in ear, for COPD, for blood clots, for stroke, and for memory loss, as well as the claim for a higher initial rating for bilateral hearing loss.

Service Connection Issues

In an October 2012 written statement, the Veteran expressed disagreement with the denials of service connection for bleeding in ear, for COPD, for blood clots, for stroke, and for memory loss by the AOJ's June 2012 rating decision.

The AOJ has not taken any action in accordance with 38 C.F.R. § 19.26(a) to acknowledge the October 2012 Notice of Disagreement with regard to these five issues, and the AOJ has not issued a Statement of the Case (SOC) addressing these five issues, as required.  Therefore, the Board must remand the matters for such action.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board notes that it will have full jurisdiction in these matters only if the Veteran perfects an appeal by timely filing a substantive appeal after an SOC is issued.

Increased Rating Issue

The evidence of record (including the Veteran's testimony at his April 2017 hearing) indicates that his bilateral hearing loss disability has worsened since he was last afforded a VA examination for such disability (in May 2012, more than five years ago).  He also testified at his April 2017 hearing that he had been recently fitted for another set of hearing aids at the VA Medical Center in Tampa, Florida.  On remand, after all outstanding pertinent treatment records have been obtained, an updated examination is necessary.



Accordingly, the case is REMANDED for the following actions:

1. The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment he has received for his bilateral hearing loss disability at any time during the period of the current claim, and to provide all releases necessary for VA to obtain any private records of such evaluations or treatment.  The AOJ should obtain for the record complete records of all such evaluations and treatment from all providers identified.  If any records requested are unavailable, the reason must be explained for the record.  [If the Veteran does not provide the requested releases so that VA may obtain the records, the AOJ must request that the Veteran obtain such records himself and provide them to VA.]

The AOJ should also specifically obtain for the record the complete clinical records of ALL updated (to the present) VA evaluations and treatment the Veteran has received for this disability, TO SPECIFICALLY INCLUDE any recent hearing aid fittings at the VA Medical Center in Tampa, Florida.

2. The AOJ should arrange for an AUDIOLOGY EXAMINATION of the Veteran to ascertain the severity of his service-connected bilateral hearing loss.  THE VETERAN'S ENTIRE RECORD MUST BE REVIEWED BY THE EXAMINER IN CONJUNCTION WITH THE EXAMINATION. Any indicated tests or studies must be completed.  The examiner should also be provided a copy of the criteria for rating hearing loss disabilities.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

a. Please describe all symptoms and manifestations of the Veteran's service-connected bilateral hearing loss disability (specifically noting also any symptoms found that are not listed in the rating criteria), and describe their degree of severity and impact on function.

b. Please specifically comment on the overall impact the service-connected bilateral hearing loss disability has on occupational and daily activity functioning.

The examiner MUST EXPLAIN THE RATIONALE AND REASONING FOR ALL OPINIONS AND CONCLUSIONS PROVIDED, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions, as appropriate.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

3. The AOJ should then review the record, ensure that all development is completed (AND arrange for any further development suggested by additional evidence received), and readjudicate the claim on appeal for a higher initial rating for bilateral hearing loss.  If the claim remains denied, the AOJ should issue a Supplemental SOC (SSOC), afford the Veteran and his representative the opportunity to respond, and return the case to the Board.

4. The AOJ must also issue an SOC addressing the claims of service connection for bleeding in ear, for COPD, for blood clots, for stroke, and for memory loss, and advise the Veteran and his representative of the period of time afforded for submission of a substantive appeal.  [If one IS TIMELY RECEIVED, then the pertinent issue(s) should be returned to the Board.]

The Veteran has the right to submit additional evidence and argument on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, these matters must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


